Case 8:18-cv-02251-EAK-SPF Document 28 Filed 01/07/19 Page 1 of 4 PageID 158




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

CHAD FERNANDEZ, individually and
on behalf of all others similarly situated,

      Plaintiff,

V.                                               Case No.: 8:18-cv-2251-EAK-SPF

TAMPA BAY RAYS BASEBALL LTD,

      Defendant.

                                      ORDER

      THIS CAUSE is before the Court upon the parties' Joint Consent to

Consolidation in Response to Court's Order to Show Cause and Request for Briefing

Schedule ("Show Cause Response") (Doc. 27).              Through the Show Cause

Response, the parties indicate their consent to the consolidation of this action ("Rays

II") with Thomas v. Tampa Bay Rays Baseball LTD, No. 8:18-cv-1187-EAK-AEP,

(M.D. Fla.) ("Rays I"). The parties in Rays I also consent to consolidation. Id. at

(Doc. 41).

      Consolidation is governed by Rule 42(a) of the Federal Rules of Civil

Procedure, which affords a district court authority to order multiple actions

consolidated where "actions before the court involve a common question of law or

fact[.]" The Eleventh Circuit has explained that consolidation pursuant to Rule 42(a)

"is permissive and vests a purely discretionary power in the district court." Young
Case 8:18-cv-02251-EAK-SPF Document 28 Filed 01/07/19 Page 2 of 4 PageID 159

                                                  Case No.: 8:18-cv-2251-EAK-SPF

v. City of Augusta, 59 F.3d 1160, 1168 (11th Cir. 1995) (quoting In re Air Crash.

Disaster at Florida Everglades, 549 F.2d 1006, 1013 (5th Cir. 1977)). "Actions that

involve the same parties are apt candidates for consolidation ... [and] consolidation

is paiiicularly appropriate when the actions are likely to involve substantially the

same witnesses and arise from the same series of events or facts."           Blasko v.

Washington Metro. Area Transit Auth., 243 F.R.D. 13, 15 (D.D.C. 2007) (citation

omitted); see also Vasquez Rivera v. Congar Int'l Corp., 241 F.R.D. 94, 95 (D.P.R.

2007) (explaining that consolidation is intended to avoid overlapping trials

containing duplicative proof, excess cost incurred by all parties and the government,

and the waste of valuable court time in the trial of repetitive claims, among other

considerations).

      As the Court previously recognized, this action involves nearly identical

parties, facts, and legal issues as those in Rays I such that it would be an exceedingly

inefficient use of judicial and party resources to allow essentially the same dispute

to be litigated concurrently in two separate lawsuits in the same Court before the

same judge.    The Court finds that consolidation would therefore promote the

interests of judicial economy and convenience, and that consolidation would not

appear likely to yield any substantial inconvenience, delay, nor expense for the Court

or the parties. Furthermore, the Court finds that consolidation would not lead to

prejudice or possible confusion, unfair burdens on the parties or witnesses, nor undue



                                           2
Case 8:18-cv-02251-EAK-SPF Document 28 Filed 01/07/19 Page 3 of 4 PageID 160

                                                   Case No.: 8:18-cv-2251-EAK-SPF

length of time to resolve a consolidated case. For those reasons, and given the

parties' consent to consolidation, the Court will exercise its discretion to consolidate

Rays I and Rays II pursuant to Rule 42(a) for all purposes, including discovery and

trial.

          Accordingly, it is ORDERED as follows:

          1.    The actions listed under Case Nos. 8:18-cv-1187-EAK-MAP and 8:18-

cv-2251-EAK-SPF are hereby CONSOLIDATED under MASTER CASE

NUMBER 8:18-cv-1187-EAK-MAP (the "Consolidated Case").

          2.    This action shall proceed under the Consolidated Case, and all

subsequent filings shall be made in the Consolidated Case.

          3.    The Clerk is directed to change the caption of the Consolidated Case to

"In re Tampa Bay Rays Baseball LTD TCPA Litigation."

          4.    The Court denies as moot and without prejudice to being re-filed in the

Consolidated Case all pending motions in Case No. 8:18-cv-2251-EAK-SPF.

          5.    The Clerk shall administratively close Case No. 8:18-cv-2251-EAK-

SPF and terminate any pending motions.

          6.    The Clerk shall add any counsel of record in Case No. 8:18-cv-2251-

EAK-SPF as counsel of record in the Consolidated Case.

         · 7.   On or before January 21, 2019, Plaintiffs Thomas and Fernandez shall

confer to determine who among them should be selected as lead plaintiff in the



                                            3
Case 8:18-cv-02251-EAK-SPF Document 28 Filed 01/07/19 Page 4 of 4 PageID 161

                                                  Case No.: 8:18-cv-2251-EAK-SPF

Consolidated Case. If no agreement is reached, any party seeking to be selected as

lead plaintiff shall file a motion for appointment as lead plaintiff on or before

February 4, 2019.

     · 8.    The deadline to move to certify the putative class is STAYED pending

the selection of a lead plaintiff in the Consolidated Case.

      9.     The Clerk shall promptly docket in the Consolidated Case notice of the

entry of this Order.
                                          .
                                                                (I
      DONE and ORDERED in Chambers, in Tampa, Florida, this t- day of

January, 2019.




                 �
Copies furnished to:          --------------------

Counsel/Parties of Record




                                              4
